NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
BARUN ACHARYA AND XINGEN DONG,
Appellants, '
V.
RAYMOND HAUSER AND LONNIE E. HOLDER,
Appellees.
2011-1452
(Interference No. 105,750)
Appea1 from the United States Patent and Traden1ark
Office, B0ard of Patent Appea1s and Interferences.
ON MOTION
ORDER
Rayinond Hauser and Lonnie E. Ho1der move without
opposition for entry of their stipulation to correct errors in
the Ora1 Argument Transcript, Board of Patent Appeals
and Interferences Docun1ent N0. 155.
Up0n consideration there0f,
IT IS ORDERED THAT:
The motion is granted.

ACHARYA V. HAUSER
SEP 02 2011
cc: J ay Reed Campbe1l, Esq.
S
Thomas C. McDonough, Esq.
2
FoR THE COURT
/sl J an Horbaly
Date J an Horba1y
C1erk
FiL
u.s. ccom oF§rpPEALsFOR
11-lE FEnERAL macon
SEP 02 2011
JAN`|'l0RBALY
. CLERK